Broyles, C. J.
(After stating the foregoing facts.) The petition, construed (as it must be) most strongly against the plaintiff, shows that the plaintiff — a man 57 years old — voluntarily abandoned his seat in the car — a place of safety — and stood up in an open street-car which was running very rapidly; and while the efforts of the motorman to bring the ear from a speed of fifteen miles per hour to a dead stop within fifty feet were causing the car to wabble and sway from one side of the track to the other, he, the plaintiff, was voluntarily standing up in the car, and on one side thereof, and was not holding on to mything to protect himself from being thrown upon the floor of the car or from the car, although there were handholds on the car to which he could have held and thereby Icept himself from being thrown from the car. The petition, as we .view it, clearly shows that the plaintiff, by the exercise *787of ordinary care, -could have avoided the infliction of the injuries sued for. It follows that the court erred in overruling the general demurrer to the petition.

Judgment reversed.

Luke, concurs. Bloodworth, J., dissents.